DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 4, and 6–14 are objected to because of the following informalities:
Claim 1 now recites “a direction of a current translation of the axis of the assist gas flow” (lns. 28–29). The previous language of “the current translation” makes more grammatical sense since this part of the claim is dealing with a particular current translation, mentioned previously in the claim.
Claim 4 recites “a combination of moves of said reflection areas of the controlled surface reflecting element” (lns. 1–2). This limitation should employ the definite article since it is already mentioned in claim 3 from which this claim depends.
To make claim 6 more clear, the comma on line 3 should be replaced with a semi-colon, a new section with the language after the comma should begin with “wherein,” line 5 should be amended to recite “the laser beam, is based on.” 
Claim 7 recites, “the optical axis of propagation of the laser beam as a function of the at least one of the detected current position and the detected direction of the current translation of translation of the axis of the assist gas flow.” Aside from a few grammatical errors, the entire italicized portion of the passage too inappropriate to belong in the claim because it’s an oversized restatement of limitations from claim 1, and should be struck.
Similarly, claim 8 recites, “the transverse power distribution of the laser beam as a function of the at least one of the detected current position of the detected direction of the current translation of translation of the axis of the assist gas flow,” where the entire italicized has some grammatical errors but should simply be struck.
Claim 13 recites “at least one working plane of the metallic material” (ln. 20) without an article. However, the claim earlier mentions “at least one working plane of the metallic material” (lns. 10–11), and so the limitation on line 20 should employ the definite article.
Claim 13 recites “a predetermined transverse power distribution of the laser beam” (lns. 22–23). However, the claim earlier mentions “a predetermined transverse power distribution of the beam” (lns. 19–20), and so the limitation on lines 22–23 should employ the definite article.
Claim 13 recites “an area of a current working plane” (ln. 24). However, the claim earlier mentions “an area of at least one working plane” (lns. 10–11), and so the limitation on line 24 should employ the definite article as it did previously.
Claims 3, 9–12, and 14 are objected-to due to dependency upon, or incorporation of, objected-to claims.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 6–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the phrase “in particular” (ln. 1) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 1 now recites “an area of a current working plane” (ln. 21). However, claim 1 previously recites “an area of at least one working plane,” making it unclear if this second-mentioned area is the same or possibly a different area. The Office recommends that Applicant amend the line 20 iteration to employ the definite article.
Claim 1 recites, “translating the axis of the assist gas flow along a predetermined working path” (ln. 26). However, earlier in the claim already provides for “conducting said focused laser beam along a working path” (ln. 12). Claim 13 has a similar arrangement of limitations. These claims are indefinite because it’s unclear if these working paths are the same or not. Based on the disclosure, these appear to be the same. Applicant should provide an appropriate explanation and, if necessary, amend the claims by using the appropriate articles.
Claims 3, 4, 6–12 and 14 are rejected due to dependency upon, or incorporation of, rejected claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, 8, and 11–14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3–12 of copending Application No. 15/641,435 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same and would have been obvious to one of ordinary skill in the art based on the disclosure.

Pending Application
Reference Application
1. A method of laser processing of a metallic material, in particular for laser cutting, drilling or welding of said material, by means of a focused laser beam having a predetermined transverse power distribution on at least one working plane of the metallic material, the method comprising: providing a laser beam emitting source; leading a_[[the]] laser beam emitted by said emitting source along a beam transport optical path to a working head arranged in proximity to said metallic material; collimating the laser beam along an optical axis of propagation incident on the metallic material; focusing said collimated laser beam in an area of [[a]] at least one working plane of said metallic material; and conducting said focused laser beam along a working path on the metallic material comprising a succession of working areas, wherein the method comprises shaping the laser beam, wherein shaping the laser beam comprises: reflecting said collimated beam by means of a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection areas, and controlling the arrangement of said reflection areas to establish a predetermined transverse power distribution of the laser beam on the at least one working plane of the metallic material as a function of an [[the]] area of a current working plane and/or a current direction of the working path on the metallic material; wherein the method further comprises: delivering a flow of assist gas towards said area of the at least one working plane of the metallic material along an axis of the assist gas flow; translating the axis of the assist gas flow along a predetermined working path on the metallic material; 2Application No.: 15/641,425Attorney Docket No.: 036425.00059 detecting at least one of a current position and a laser beam in said area of the at least one working plane on the metallic material comprised in a predetermined neighborhood around the axis of the assist gas flow and within a delivering area of assist gas flow; and automatically adjusting the position of the optical axis of propagation of the laser beam as based on at least one of the detected current position and [[of]] the detected direction of the current translation wherein the position of the optical axis of propagation of the laser beam is automatically adjusted by changing a mutual position between the optical axis of propagation of the laser beam and the axis of the assist gas flow based on programmed working conditions occurring at predetermined positions along the working path.
1. A method of laser processing of a metallic material by means of a focused laser beam having a predetermined transverse power distribution at a working plane of the metallic material, comprising the steps of: (a) providing a laser beam emitting source; (b) leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged adjacent to the metallic material; (c) collimating the laser beam along an optical axis of propagation incident on the metallic material; (d) focusing said collimated laser beam in an area of the working plane of the metallic material; and (e) conducting said focused laser beam along a working path on the metallic material comprising a succession of working areas, wherein the method comprises shaping the collimated laser beam, wherein shaping the collimated laser beam comprises: reflecting said collimated laser beam by means of a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection areas, and controlling the arrangement of said reflection areas to establish the predetermined transverse power distribution of the focused laser beam at the working plane of the metallic material as a function of the area of the working plane of the metallic material or a current direction of the working path on the metallic material, (f) delivering a flow of assist gas towards said area of the working plane of the metallic material along an axis of the assist gas flow; (g) when the working path on the metallic material varies from a first working direction to a second working direction, controlling a relative translation of said axis of the assist gas flow according to intermediate directions along a predetermined fitting curve between said first and second working direction, wherein said fitting curve has a distance from the working path not greater than the radius of the delivering area of the assist gas flow; 2App. No.: 15/641,435Docket No.: 036425.00060 (h) detecting a current position of the axis of the assist gas flow; and (i) automatically adjusting the position of the optical axis of propagation of the laser beam as a function of the detected current position or of a 
3. The method according to claim 1, wherein controlling the arrangement of said reflection areas of the controlled surface reflecting element comprises controlling a combination of moves of said reflection areas with respect to a reflecting reference flat surface.
4. The method according to claim 1, wherein controlling the arrangement of said reflection areas of the deformable controlled surface reflecting element comprises controlling a combination of moves of said areas with respect to a reflecting reference flat surface.
4. The method according to claim 3, wherein controlling a combination of moves of said reflection areas of the controlled surface reflecting element comprises controlling a translation movement of said reflection areas along the optical axis of the reflecting element and/or a rotation of said areas to obtain an inclination with respect to the optical axis of the reflecting element.
5. The method according to claim 4, wherein controlling a the combination of moves of said reflection areas of the deformable controlled surface reflecting element comprises controlling the translation movement of said reflection areas along an deformable controlled surface reflecting element or a rotation of said reflection areas to obtain an inclination with respect to the optical axis of the deformable controlled surface reflecting element.
7. The method according to claim 1, wherein the automatic adjustment of the position of the optical axis of propagation of the laser beam as a function of the at least one of the detected current position and [[of]] the detected direction of the current translation 
12. The method according to claim 1, wherein automatically adjusting the position of the optical axis of propagation of the laser beam as a the function of a detected current position and of the detected current direction of translation of the axis of the assist gas flow is performed by reference to a predetermined processing pattern or program.
8. The method according to claim 6, wherein the automatic control of the transverse power distribution of the laser beam as a function of the at least one of the detected current position and [[of]] the detected direction of the current translation 
12. The method according to claim 1, wherein automatically adjusting the position of the optical axis of propagation of the laser beam as a the function of a detected current position and of the detected current direction of translation of the axis of the assist gas flow is performed by reference to a predetermined processing pattern or program.
11. The method according to claim 1, comprising providing the deformable controlled surface reflecting element having the reflecting surface with the continuous curvature including the plurality of independently movable reflection areas by means 4Application No.: 15/641,425Attorney Docket No.: 036425.00059 of a corresponding plurality of movement modules which include a central area and a plurality of ranks of circular crown sectors concentric to said central area.
7. The method according to claim 1, further comprising providing the deformable controlled surface reflecting element having the reflecting surface with the continuous curvature including the plurality of independently movable reflection areas by means of a corresponding plurality of movement modules which include a central area and a plurality of ranks of circular crown sectors concentric to said central area.
12. The method according to claim 11, wherein said ranks of concentric circular crown sectors are in number of 6, the circular crown sectors are in number of 8 for each rank, and a height of the circular crown sectors is increasing from a first to a third rank and from a fourth to a sixth rank in a radial direction towards an outside of the reflecting element, the height of the circular crown sectors of the fourth rank being intermediate between the height of the circular crown sectors of the first and second rank.
8. The method according to claim 7, wherein the plurality of ranks of concentric circular crown sectors are in number of 6, the circular crown sectors are in number of 8 for each rank, and a height of the circular crown sectors is increasing from a first to a third rank and from a fourth to a sixth rank in the radial direction towards the outside of the reflecting element, a height of the circular crown sectors of the fourth rank being intermediate between a height of circular crown sectors of the first and second ranks.
13. A machine for laser processing of a metallic material by performing at least one of , metallic material, by at least one working plane of said metallic material, wherein at least said focusing optical means of said collimated laser beam are carried by said working head at a controlled distance from said metallic material, wherein said controlled distance is adjusted such that said focused laser beam is conducted along a working path on the metallic material comprising a succession of working areas; and optical means for shaping the laser beam including a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection an electronic control unit configured to control laser beam on the at least one working plane of the metallic material as a function of an [[the]] area of a current working plane and/or a current direction of the working path on the metallic material, wherein the machine comprises a nozzle for delivering a flow of assist gas towards said area of the at least one working plane of the metallic material along an axis of the assist gas flow; wherein said electronic control unit is configured to: translate detect at least one of and a a [[the]] current translation of the axis of the assist gas flow; control laser beam in said area of the at least one working plane on the metallic material comprised in a predetermined neighborhood around the axis of the assist gas flow and within a delivering area of said assist gas flow; and automatically adjust based on at least one of the detected current position and [[of]] the detected direction of the current translation wherein the position of the optical axis of propagation of the laser beam is automatically adjusted by changing a mutual position between the optical axis of propagation of the laser beam and the axis of the assist gas flow based on programmed working conditions occurring at predetermined positions along the working path.
9. A machine for laser processing of a metallic material by means of a focused laser beam having a predetermined transverse power distribution at a working plane of the metallic material, comprising: a laser beam emitting source; means for leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged adjacent to the metallic material; optical means for collimating the laser beam along an optical axis of propagation incident on the metallic material; optical means for focusing said collimated laser beam in an area of the working plane of the metallic material, wherein at least said focusing optical means of said collimated laser beam are carried by said working head at a controlled distance from the metallic material; and means for adjusting 
14. A computer program comprising one or more code modules stored in electronic memory and configured to perform an electronic processing unit 
10. A computer program comprising one or more code modules for performing a method of .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 4, 6–8, and 11–14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of copending Application No. 16/309,623 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same and would have been obvious to one of ordinary skill in the art based on the disclosure.
Pending Application
Reference Application
1. A method of laser processing of a metallic material, in particular for laser cutting, drilling or welding of said material, by means of a focused laser beam having a predetermined transverse power distribution on at least one working plane of the metallic material, the method comprising: providing a laser beam emitting source; leading a_[[the]] laser beam emitted by said emitting source along a beam transport optical path to a working head arranged in proximity to said metallic material; collimating the laser beam along an optical axis of propagation incident on the metallic material; focusing said collimated laser beam in an area of [[a]] at least one working plane of said metallic material; and conducting said focused laser beam along a working path on the metallic material comprising a succession of working areas, wherein the method comprises shaping the laser beam, wherein shaping the laser beam comprises: reflecting said collimated beam by means of a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection laser beam on the at least one working plane of the metallic material as a function of an [[the]] area of a current working plane and/or a current direction of the working path on the metallic material; wherein the method further comprises: delivering a flow of assist gas towards said area of the at least one working plane of the metallic material along an axis of the assist gas flow; translating the axis of the assist gas flow along a predetermined working path on the metallic material; 2Application No.: 15/641,425Attorney Docket No.: 036425.00059 detecting at least one of a current position and a laser beam in said area of the at least one working plane on the metallic material comprised in a predetermined neighborhood around the axis of the assist gas flow and within a delivering area of said assist gas flow; and automatically adjusting the position of the optical axis of propagation of the laser beam as based on at least one of the detected current position and [[of]] the detected direction of the current translation wherein the position of the optical axis of propagation of the laser beam is automatically adjusted by changing a mutual position between the optical axis of propagation of the laser beam and the axis of the assist gas flow based on programmed working conditions occurring at predetermined positions along the working path.
1. A method of laser processing of a metallic material, in particular for laser cutting, drilling or welding of said material, by a focused laser beam having a predetermined transverse power distribution at a working plane of the metallic material, the method comprising the steps of: providing a laser beam emitting source; leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged adjacent to the metallic material; collimating the laser beam along an optical axis of propagation incident on the metallic material; focusing said collimated laser beam in an area of the working plane of said metallic material; conducting said focused laser beam along a working path on the metallic material comprising a succession of working areas; shaping the laser beam, wherein the shaping of the laser beam comprises: reflecting said collimated laser beam by a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection areas; controlling an arrangement of said plurality of or a direction of the current translation of the axis of the assist gas flow; automatically controlling the transverse power distribution of the laser beam based on the 3 AFDOCS/24906704.1Application No.: 16/309,623Attorney Docket No.: 036425.00112 detected current position and/or or the detected direction of the current translation of the axis of the assist gas flow by controlling the arrangement of said reflection areas to establish said predetermined transverse power distribution of the focused laser beam in an area of the working plane on the metallic material, wherein said area of the working plane is comprised in a predetermined neighborhood around the axis of the assist gas flow and within a delivering area of said assist gas flow.
3. The method according to claim 1, wherein controlling the arrangement of said reflection areas of the controlled surface reflecting element comprises controlling a combination of moves of said reflection areas with respect to a reflecting reference flat surface.
15. The method according to claim 1, wherein the controlling of the arrangement of said reflection areas of the controlled surface reflecting element comprises controlling a combination of moves of said areas with respect to a reflecting reference flat surface.
4. The method according to claim 3, wherein controlling a combination of moves of said reflection areas of the controlled surface reflecting element comprises controlling a translation movement of said reflection areas along the optical axis of the reflecting element 
16. The method according to claim 15, wherein the controlling the combination of moves of said reflection areas of the controlled surface reflecting element comprises controlling a translation movement of said areas along the optical axis of the reflecting element or 
6. The method according to claim 1, further comprising a relative translation of the axis of the assist gas flow along [[a]] the predetermined working path on the 3Application No.: 15/641,425Attorney Docket No.: 036425.00059 metallic material, the detection of the current position and/or the detection of the current direction of translation of the axis of the assist gas flow, and the automatic control of the transverse power distribution of the laser beam based on at least one and direction of the current 
11. The method according to claim 1, comprising the relative translation of the axis of the assist gas flow along a predetermined working path on the metallic material, the detection of the current position or the detection of the current direction of translation of the axis of the assist gas flow, and the automatic adjustment of a position of the optical axis of propagation of the laser beam based on the detected current position or the detected current direction of translation of the axis of the assist gas flow.
7. The method according to claim 1, wherein the automatic adjustment of the position of the optical axis of propagation of the laser beam as a function of the at least one of the detected current position and [[of]] the detected direction of the current translation 
12. The method according to claim 11, wherein the automatic adjustment 5 AFDOCS/24906704.1Application No.: 16/309,623Attorney Docket No.: 036425.00112 of the position of the optical axis of propagation of the laser beam based on the detected current position or the detected current direction of translation of the axis of the assist gas flow is performed according to a predetermined adjustment pattern or program.
8. The method according to claim 6, wherein the automatic control of the transverse power distribution of the laser beam as a function of the at least one of the detected current position and [[of]] the detected direction of the current translation 
12. The method according to claim 11, wherein the automatic adjustment 5 AFDOCS/24906704.1Application No.: 16/309,623Attorney Docket No.: 036425.00112 of the position of the optical axis of propagation of the laser beam based on the detected current position or the detected current direction of translation of the axis of the assist gas flow is performed according to a predetermined adjustment pattern or program.
11. The method according to claim 1, comprising providing the deformable controlled surface reflecting element having the reflecting surface with the continuous curvature including the plurality of independently movable reflection areas by means 4Application No.: 15/641,425Attorney Docket No.: 036425.00059 of a corresponding plurality of movement modules which include a central area and a plurality of ranks of circular crown sectors concentric to said central area.
17. The method according claim 1, comprising providing the deformable controlled surface reflecting element by a corresponding plurality of movement modules which include a central area and a plurality of ranks of circular crown sectors concentric to said central area.
12. The method according to claim 11, wherein said ranks of concentric circular crown sectors are in number of 6, the circular crown sectors are in number of 8 for each rank, and a height of the circular crown sectors is increasing from a first to 
18. The method according to claim 17, wherein said plurality of ranks of concentric circular crown sectors are in number of 6, the circular crown sectors are in number of 8 for each rank, and the height of circular crown sectors is increasing from 
13. A machine for laser processing of a metallic material by performing at least one of , metallic material, by at least one working plane of said metallic material, wherein at least said focusing optical means of said collimated laser beam are carried by said working head at a controlled distance from said metallic material, wherein said controlled distance is adjusted such that said focused laser beam is conducted along a working path on the metallic material comprising a succession of working areas; and optical means for shaping the laser beam including a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection areas, adapted to reflect said collimated laser beam, the arrangement of said reflection areas being adapted to establish a predetermined transverse power distribution of the beam on at least one working plane of the metallic material; and 5Application No.: 15/641,425Attorney Docket No.: 036425.00059 an electronic control unit configured to control laser beam on the at least one working plane of the metallic material as a function of an [[the]] area of a current working plane and/or a current direction of the working path on the metallic material, wherein at least one working plane of the metallic material along an axis of the assist gas flow; wherein said electronic control unit is configured to: translate detect at least one of and a a [[the]] current translation of the axis of the assist gas flow; control laser beam in said area of the at least one working plane on the metallic material comprised in a predetermined neighborhood around the axis of the assist gas flow and within a delivering area of said assist gas flow; and automatically adjust based on at least one of the detected current position and [[of]] the detected direction of the current translation wherein the position of the optical axis of propagation of the laser beam is automatically adjusted by changing a mutual position between the optical axis of propagation of the laser beam and the axis of the assist gas flow based on programmed working conditions occurring at predetermined positions along the working path.
19. A machine for laser processing of a metallic material by a focused laser beam having a predetermined transverse power distribution at a working plane of the metallic material, comprising: a laser beam emitting source; 7 AFDOCS/24906704.1Application No.: 16/309,623Attorney Docket No.: 036425.00112 means for leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged adjacent to the metallic material; optical means for collimating the laser beam along an optical axis of propagation incident on the metallic material; optical means for focusing said collimated laser beam in an area of the working plane of said metallic material, wherein at least said focusing optical means of said collimated laser beam are carried by said working head at a controlled distance from said metallic material; means for adjusting the mutual position between said working head and said metallic material, adapted to conduct said focused laser beam along a working path on the metallic material comprising a succession of working areas, optical means for shaping the collimated laser beam including a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection areas, adapted to reflect said collimated laser beam, an arrangement of said plurality of independently movable reflection areas being adapted to establish the predetermined transverse power distribution of the focused laser beam at the working plane of the metallic material; and electronic processing and control means arranged to control the arrangement of said reflection areas to establish the predetermined transverse power distribution of the focused laser beam at the working plane of the metallic material based on the area of the working plane of the metallic material or a current direction of the working path on the metallic material, wherein said electronic or a direction of the current translation of the axis of the assist gas flow, and automatically control the transverse power distribution of the laser beam based on the detected current position or the direction of the current translation of the axis of the assist gas flow.
14. A computer program comprising one or more code modules stored in electronic memory and configured to perform an electronic processing unit 
20. A computer program comprising one or more code modules for performing a method of shaping a laser beam in a machine for laser processing of a metallic material, in accordance with the method of laser processing according to claim 1, when the program is executed by electronic processing and control means of said machine.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1, 3, 4, and 6–14 would be allowable if rewritten or amended to overcome the objections, the rejections under 35 U.S.C. 112(b), and the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s arguments in the Remarks filed 12 January 2022 regarding the §103 rejection of record are persuasive.
The Office encourages Applicant to amend claims 13 and 14 to revert the language of “an electronic control unit” back to “electronic processing and control means,” which will not result in any new rejections, as the nature of these means would be understood by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sbetti (US Pub. 2018/0009062), Sbetti (US Pub. 2019/0151985), Jurca (US Pub. 2014/0346155), Tayebati et al. (US Pub. 2015/0378184), Bruck et al. (US Pub. 2014/0220374), Tayebati et al. (US Pub. 2015/0331205), Fujikawa et al. (JP 2003-305584 A), Numata et al. (US Pub. 2014/0246405), Olsen (US Pub. 2010/0044353).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/               Primary Examiner, Art Unit 3761